Title: From John Adams to Harrison Gray Otis, 4 April 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir.
Quincy April 4th. 1823.

Ridendo dicere verum quid vetat. Mr. Simon has given us a factitious sketch of the last years of the last Century, and the first years of the present—And why should not I add a few commentary’s, still ridendo, for I cannot review that tragicomico farce, grave as it was to me, without laughing—I was President a mere cipher, the Government was in the hands of an oligarchy consisting of a triumvirate who governed every one of my five Ministers; both houses of Congress were under their absolute direction What ever I proposed to the triumvirate, were sure to be rejected. My Nominations to the Senate were sure to be negatived or thwarted embarassed and imperiously imposed upon me, by nocturnal caucuses at the pompous Mansion House—The main spring, the prime mover of all this Machenery, was Alexander Hamilton. whether Mr. Simon ment me alone, or the whole dominant party by his weak hands I know not—but in either case, he was certainly in the right, for the worshipers of St. Denis were more numerous and powerful than the devotees of St. George. But if I was weak, as I certainly was, Alexander Hamilton was stark mad—As I shall more clearly prove and illustrate in some future letter—In the mean time I will add that I am your / Sincere friend— 

John Adamsby proxy